 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10         UNITED STATES OF AMERICA,
                                                           CASE NO. CR19-5249RJB
11                               Plaintiff,
                                                           DETENTION ORDER
12                v.

13         CURTISS RICKY NAPOLEON, Sr.,

14                               Defendant.

15

16         THIS MATTER comes on for hearing concerning the release or detention of the

17 defendant under the Bail Reform Act, 18 U.S.C. § 3142. The defendant was indicted on June 5,

18 2019 on two charges of Abusive Sexual Contact. (Dkt. 1).

19         The government appears through Assistant United States Attorney Ye-Ting Woo.

20 The defendant appears personally and is represented by counsel, Assistant Federal Public

21 Defender Gregory Murphy.

22         The United States Probation and Pretrial Services Office appears through United

23 States Probation Officer Nick Bassett, and has filed (Dkt. 5, 11) a pretrial report, and

24 supplemental report.


     DETENTION ORDER - 1
 1          IT IS ORDERED that the defendant:

 2   Shall be detained. The Court, having conducted a detention hearing pursuant to 18 U.S.C.

 3 § 3142, has considered all the factors in the Bail Reform Act. 18 U.S.C. § 3142(e), (g) and

 4 finds that no condition or combination of conditions which defendant can meet will

 5 reasonably assure the appearance of the defendant as required and/or the safety of any other

 6 person and the community.

 7          The Court reviewed the documents in the electronic docket for this matter,

 8 including the allegations in the Indictment, and considered the arguments and information

 9 presented during the hearing. The defendant is charged with two counts of Abusive Sexual

10 Contact 18 U.S.C. § 2244(a)(5), 2246(3) and 1153. These charges do not trigger the

11 rebuttable presumption of detention.

12          There are four factors taken into consideration when determining whether there are

13 conditions of release that will reasonably assure the appearance of the person as required

14 and the safety of any other person and the community: 1. Nature and seriousness of the

15 charges; 2. Weight of the evidence against the defendant; 3. History and characteristics of

16 the defendant; and 4. “Nature and seriousness of the danger to any person or the community

17 that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(1)-(4). The Bail Reform

18 Act recognizes that release should be the normal course, and “detention prior to trial or

19 without trial is the carefully limited exception.” United States v. Salerno, 481 U.S. 739,

20 755 (1987). In evaluating whether the defendant poses a serious potential for

21 dangerousness, it is not necessary for the Government to produce, or for the Court to rely

22 on, evidence of prior convictions for violent crimes. United States v. Hir, 517 F.3d 1081,

23 1091-92 (9th Cir. 2008); United States v. Rodriguez, 950 F.2d 85, 88-89 (2d Cir. 1991).

24


     DETENTION ORDER - 2
 1          Applying the first factor, charges against the defendant are very serious. The Indictment

 2 (Dkt. 1) alleges two counts of Abusive Sexual Contact against the alleged victim – his

 3 granddaughter – a minor under twelve years of age. Sentencing for this can be for any term of

 4 years including life imprisonment. 18 U.S.C. § 2244(a)(5).

 5          The second factor, the weight of the evidence, is difficult to assess at this stage, and the

 6 Court does not rely heavily on this factor.

 7          The third factor, history and circumstances of the defendant, shows an extensive

 8 criminal history and failures to appear before the court along with historical allegations

 9 that suggest that the defendant is not trustworthy and is a danger to the community.

10          The defendant, age 65, has lived in Western Washington his entire life. He has multiple

11 health issues that limit his mobility, but according to testimony of his first cousin, Ms. Joseph, he

12 is still capable of making the 20-30 minute drive (each way) from his home to Ms. Joseph’s

13 home to help take care of Ms. Joseph’s mother.

14          The pretrial services supplemental report (Dkt. 5) gives the criminal history of the

15 defendant. It extends from 1975 to 2008 beginning with multiple indecent exposure charges,

16 replete with assault, drug, and DUI charges, and noting seven instances of failures to appear.

17 While the last charges are 11 years ago, the repeated wanton disregard for the law gives a

18 preponderance of evidence that the defendant’s appearance cannot be reasonably assured.

19          Additionally, there have been allegations of past incidents of sexual abuse against minors

20 in the 1980s against his stepdaughter.

21          The fourth factor, dangerousness to others and to the community, is present in this

22 situation. The severity of the crimes charged in the current Indictment, and past allegations of

23 sexual misconduct, prove by clear and convincing evidence the defendant is likely a danger to

24 others and the community. The defendant, while estranged to some members of his family, is


     DETENTION ORDER - 3
 1 still in contact with other family members who have children. Ms. Joseph testified that family

 2 members bring children to family functions which the Defendant has attended in the past, and

 3 may bring children along on visits to the defendant himself. There are also soccer fields about a

 4 half mile from his residence that he could drive to and visit, where many minors play and

 5 congregate.

 6          When there is clear and convincing evidence that the defendant poses a danger to others

 7 and to the community, or there is a preponderance of the evidence showing that the defendant is

 8 a flight risk or may fail to appear for court hearings, the Court must next analyze whether there is

 9 a “condition or combination of conditions [that] will reasonably assure . . . the safety of any other

10 person and the community.” 18 U.S.C. § 3142(e); United States v. Hir, 517 F.3d at 1092-93. As

11 discussed above, the defendant’s history of failure to appear, and sexual conduct crimes and

12 allegations show him to be untrustworthy.

13          While he is limited in mobility, the defendant is still capable of driving himself and

14 traveling to locations where minors are present. Due to his history of repeated contacts at family

15 events with children in his family, and the Government’s assertions that there have been visits

16 between the defendant and children who are brought to his home, the Court is concerned there is

17 a significant risk that children will be brought around him, and location monitoring equipment

18 will not be helpful in preventing that or preventing him from going to other areas where minors

19 are present besides those that are most obvious.

20          Considering all of these factors, the Court finds that no condition or combination of

21 conditions which defendant can meet will reasonably assure the appearance of the defendant as

22 required and/or the safety of any other person and the community.

23          The defendant shall be committed to the custody of the Attorney General for confinement

24 in a corrections facility separate, to the extent practicable, from persons awaiting or serving


     DETENTION ORDER - 4
 1 sentences or being held in custody pending appeal. The defendant shall be afforded reasonable

 2 opportunity for private consultation with counsel. The defendant shall be delivered on order of a

 3 Court of the United States or on request of an attorney for the Government, be delivered to a

 4 United States Marshal for the purpose of an appearance in connection with a court proceeding.

 5         The clerks shall direct copies of this order to counsel for the United States, to counsel for

 6 the defendant, the United States Marshal and to the United States Probation Office and/or

 7 Pretrial Services Office.

 8         Dated this 14 day of June, 2019.


                                                         A
 9

10

11
                                                         Theresa L. Fricke
12
                                                         United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


     DETENTION ORDER - 5
